Citation Nr: 1634240	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  13-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability based on limitation of motion.

4.  Entitlement to a rating in excess of 10 percent for a left knee disability based on instability.

5.  Entitlement to a compensable disability rating for a left knee scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to September 1978 and from November 1978 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  

While the Board notes that, strictly speaking, the Veteran did not timely perfect an appeal of a November 2008 rating decision granting service connection for a knee disability and assigning a 10 percent evaluation based on limitation of motion, it is clear from the Veteran's appeal of an August 2012 rating decision granting a separate 10 percent rating for left knee instability that the Veteran seeks appropriate compensation for all manifestations of his left knee disability, and not just instability.  The Board thus treats the entirety of the Veteran's knee disability as on appeal.

A March 2010 rating decision denied service connection for a left ankle disability and left hip disability.  A March 2013 granted service connection for a left knee scar and assigned a noncompensable evaluation.

The issues of entitlement to greater ratings for a left knee disability based on limitation of motion and instability, and scarring of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran has a chronic left ankle disability or left hip disability.


CONCLUSION OF LAW

The criteria for service connection for left ankle disability and a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran was provided with an examination addressing his left ankle and left knee in February 2010.  The Board finds that the examination report indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination report is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran participated in a hearing before the undersigned in May 2016, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that he has a left ankle disability and a left hip disability as the result of either his service or his service-connected left knee disability.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Turning to the facts in this case, the Veteran filed his claim of entitlement to service connection for a left ankle disability and left hip disability in September 2009.  

In an October 2009 treatment record, Dr. Bacon, a private physician, treated the Veteran for discomfort in his left ankle and left hip.  Dr. Bacon provisionally assessed the Veteran with "probably some early osteoarthritis of the left ankle" and provided no assessment of the left hip.  Later in October 2009, radiological testing showed that the Veteran had no fracture or other significant bony abnormality of the left ankle.  Dr. Bacon indicated in a letter to VA that the Veteran was having "some symptoms with his left hip and left ankle", without further specifying the nature of these symptoms.  

The Veteran underwent a VA examination in February 2010, at which time the examiner noted the Veteran's reported symptoms of left ankle and left hip pain.  The Veteran denied receiving any treatment for these conditions.  The examiner noted that both the range of motion and point of pain were variable in the left ankle and left hip.  Radiological examination of the Veteran's left ankle and left hip were negative for any abnormalities.  Following a physical examination of the Veteran and consideration of the radiological evidence, the examiner was unable to render a diagnosis for either the Veteran's left ankle or left hip, finding no objective evidence of either left ankle or left hip pathology.

In August 2010, a private physician assistant stated that there was a "possibility" that the Veteran's "problems with his left hip and ankle" were related to his in-service left knee injury.  

In February 2013 and April 2013, the Veteran complained to a VA clinician of left hip and left ankle pain.  

During his May 2016 hearing before the undersigned, the Veteran's representative indicated that Dr. Bacon had stated that the Veteran's "arthritis had spread from [the Veteran's] knee to [his] ankle into [his] hip."  

Thus, upon review of the record, the Board cannot find evidence that any clinician has actually diagnosed the Veteran with a disability of the left ankle or left hip.  
Instead, clinicians have simply acknowledged the Veteran's subjective complaints of left ankle pain and left hip pain, which, considered with the totality of the evidence, is insufficient to demonstrate the presence of a current disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.

To the extent that the Veteran indeed believes that he experiences symptoms of a left ankle disability or left hip disability, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a left ankle disability or left hip disability.  

In sum, the Board concludes that the criteria for service connection for a left ankle disability and left hip disability have not been met, and the claims are denied.  


ORDER

Service connection for a left ankle disability is denied.

Service connection for a left hip disability is denied.


REMAND

With respect to the Veteran's claim of entitlement to a greater rating for a left knee disability, the Veteran last received an examination addressing these disabilities in January 2013.  Since that time, the evidence of record, including the Veteran's May 2016 testimony before the undersigned, suggests that his left knee symptoms may have worsened.  Accordingly, the Veteran should be provided with a new examination on remand.  Pursuant to the Court's guidance in Correia v. McDonald, the examination afforded to the Veteran should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  See No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability, to include any scarring associated with his left knee disability.  The examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

2.  Then, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


